Citation Nr: 1535850	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA death pension benefits in the amount of $7256.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1940 to June 1963.  He died in October 2002.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from determinations by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and the Debt Management Center of the VA RO in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary regarding the appellant's waiver request.  

According to the determination by the Committee on Waivers (the Committee), the overpayment of $7256.00 was created as a result of the overpayment of the appellant's pension benefits from February 2008 to May 2010.  In reaching this conclusion, the Committee indicated that the appellant failed to submit complete records regarding her unreimbursed medical expenses for those timeframes on appeal.  The appellant's son submitted statements and receipts showing proof of her unreimbursed medical expenses.  

In February 2010, the Pension Management Center sent the appellant notification that it was proposing to reduce the appellant's pension benefits, effective January 1, 2008, because she failed to produce the requested medical evidence.  The appellant subsequently submitted the requested medical evidence.  However, an overpayment was still created, and her benefits were reduced effective February 1, 2008.  In June 2010, the Debt Management center notified the appellant that the amount of her overpayment was $7256.00.  

In October 2010, the appellant requested a waiver of her overpayment.  Essentially, the appellant has disputed the validity of this debt as she contends she did not purposefully misreport her medical expenses.  In January 2011, the Committee denied the appellant's waiver request.  

In the August 2011 Statement of the Case, the Committee indicated that the appellant should contact the Pension Management Center if she believes that her debt is invalid and her debt may be reduced or eliminated.  To date, no action has been taken to determine whether the appellant's debt is actually valid.  In her substantive appeal, the appellant indicated that she believes her debt was possibly calculated on inaccurate information.  In the February 2012 Supplemental Statement of the Case, however, the Committee indicated that the appellant has not disputed the amount of her debt.  It also attached documents showing how her debt was calculated.  

The Board notes that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the AOJ must review the accuracy of the debt determination and if the debtor is unsatisfied, she may appeal.  See also 38 C.F.R. § 1.911 (2014); VAOPGCPREC 6-98 (April 24, 1998).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  Id.  As noted above, the appellant has disputed the existence of the overpayment, and she and her son have asserted that they did not mean to overlook the submission of evidence of unreimbursed medical expenses.  Additionally, it appears that the appellant is confused as to how the debt was created.  

The AOJ has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the appellant.  In order to afford due consideration to this appellant's case, the Board finds that the case must be remanded for adjudication of the issue of the validity of the debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be provided an audit of her account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the appellant the creation of the entire amount of the overpayment assessed against her.  A copy of the audit should be placed in the claims folder.  She should be provided an appropriate opportunity to respond.
 
2.  Then, undertake any development determined to be warranted and then adjudicate whether the overpayment at issue in this appeal was properly created and assessed against the appellant.  If the adjudication remains unfavorable to the appellant, she should be furnished a supplemental statement of the case which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 1.965(a) (2014).  This document should further reflect detailed reasons and bases for the decision reached.
 
3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


